                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

DAVID A.POTTER,

        Petitioner,

V.                                                                   Civil Action No.3:18CV661

BERNARD W.BOOKER,

        Respondent.

                                  MEMORANDUM OPINION


        David A. Potter, a Virginia state prisoner proceeding pro se, brings this petition pursuant

to 28 U.S.C. § 2254("§ 2254 Petition," EOF No. 1). Potter challenges his 1976 conviction for

armed robbery in the Circuit Court for the City of Hopewell ("Circuit Court"). (Jd at 1.)

Respondent moves to dismiss on the ground that the one-year statute of limitations governing

federal habeas petitions bars the § 2254 Petition. Potter has responded with a Motion to Add Case

Record. (ECF No. 17.) For the reasons set forth below,the Motion to Dismiss(ECF No. 13) will

be GRANTED.


                           I. PERTINENT PROCEDURAL HISTORY


        On July 11,1974,Potter committed three robberies in Florida.(ECF 1-2,at 1.) On January

31,1975, the Florida trial court sentenced Potter to prison "for the remainder of[his] natural life."

(Id. (alteration in original).)

        On May 3,1976,Potter was convicted in the Circuit Court ofarmed robbery and sentenced

to 35 years of imprisonment. (ECF No. 15-1, at 1.) Potter appealed. On April 27, 1977, the

Supreme Court of Virginia refused to entertain Potter's appeal. (§ 2254 Pet. 2.)

        The Virginia Department of Corrections("VDOC")sent the Florida authorities a detainer

with respect to the above Virginia conviction. (ECF No. 15-1, at 1.) On April 9,2018,the Florida
authorities informed the VDOC Detainer Unit that the Florida life sentence "had been overturned

and modified and that Potter was in its custody on the Virginia sentence. The ["VDOC"] was

given 10 days to assume custody of Potter." (Jd.) On April 19, 2018, Potter began to serve his

Virginia sentence. (Jd. at 2.) Potter is eligible for parole on the Virginia sentence as of January

16,2026. (Id.)

       On September 19, 2018, Potter filed his § 2254 Petition with this Court.' In his § 2254
Petition, Potter contends that he is entitled to relief upon the following grounds:^

       Claim One       "Imposition of my 35-year sentence at 61 years old is a 5"* Amendment
                       'continuing injury' due process violation." (§ 2254 Pet. 5.)

       Claim Two       "Imposition of my 35-year sentence at 61 years old is a violation of the 8"*
                       Amendment ban on cruel and unusual punishment." (Id. at 7.)

                                          II. ANALYSIS


       A.      Statute of Limitations


       Respondent contends that the federal statute of limitations bars Potter's claims. Section

101 ofthe Antiterrorism and Effective Death Penalty Act("AEDPA")amended 28 U.S.C. § 2244

to establish a one-year period of limitation for the filing of a petition for a writ of habeas corpus

by a person in custody pursuant to thejudgment ofa state court. Specifically,28 U.S.C.§ 2244(d)

now reads:


       1.      A 1-year period of limitation shall apply to an application for a writ of
               habeas corpus by a person in custody pursuant to the judgment of a State
               court. The limitation period shall run ffom the latest of—
               (A)     the date on which the judgment became final by the
                       conclusion of direct review or the expiration of the time for
                       seeking such review;


       'This is the date that Potter states that his § 2254 Petition was deposited in the prison
mailing system (see § 2254 Pet. 12(as paginated by CM/ECF)), and the Court deems this as the
date the § 2254 Petition was filed. See Houston v. Lack,487 U.S. 266,276(1988).

       ^ The Court employs the pagination assigned by CM/ECF for all citations to Potter's filings.
The Court corrects the capitalization and punctuation from Potter's submissions.
                                                  2
               (B)      the date on which the impediment to filing an application
                        created by State action in violation of the Constitution or
                        laws of the United States is removed, if the applicant was
                        prevented from filing by such State action;
               (C)      the date on which the constitutional right asserted was
                        initially recognized by the Supreme Court, if the right has
                        been newly recognized by the Supreme Court and made
                        retroactively applicable to cases on collateral review; or
               (D)      the date on which the factual predicate ofthe claim or claims
                        presented could have been discovered through the exercise
                        of due diligence.
       2.       The time during which a properly filed application for State post-conviction
                or other collateral review with respect to the pertinentjudgment or claim is
                pending shall not be counted toward any period of limitation under this
                subsection.


28 U.S.C. § 2244(d).

        B.      Commencement and Running of the Statute of Limitations

        Under 28 U.S.C. § 2244(d)(1)(A), Potter's conviction became final in 1977, when the time

for Potter to file a petition for a writ ofcertiorari expired. See Hill v. Braxton, 277 F.3d 701,704

(4th Cir. 2002)("[T]he one-year limitation period begins running when direct review of the state

conviction is completed or when the time for seeking direct review has expired ...."(citing 28

U.S.C.§ 2244(d)(1)(A))); Sup. Ct. R. 13(1). Because Potter's conviction became final prior to the

passage ofthe AEDPA,Potter had until April 24,1997,to file his § 2254 Petition. See Hernandez

V. Caldwell,225 F.3d 435,439(4th Cir. 2000). Because Potter failed to file his § 2254 Petition by

that date, it is barred by the statute of limitations unless Potter demonstrates that he is entitled to a

belated commencement of the limitation period under 28 U.S.C. § 2244(d)(l)(B)-(D) or some

equitable exception renders the § 2254 Petition timely.

        C.      Belated Commencement


        Potter contends that he is entitled to a belated commencement ofthe limitation period under

28 U.S.C. § 2244(d)(l)(B)-(D). In support ofthat contention. Potter states:
               The legal basis for this claim was not reasonably available to me until my
       Florida sentences were deemed illegal and I was given a new "legal" sentence of
       "50 years. Time served." I could have anticipated a positive result in the Florida
       court but could not know the structure of the sentence that would be imposed to
       correct the "illegal" sentence that it would include gain time from the void ab initio
       sentence. Also, there was an impediment created by the development ofthe state's
       process to satisfy Miller claims in Florida in accordance with its retroactive holding.
       I had to wait until they developed the process before I could raise and resolve the
       issue there. Until then, I couldn't raise this claim in this manner here. B, C + D
        below. The Florida court order correcting the "illegal" sentence is a matter offact
        supporting this claim for collateral review.

(§ 2254 Pet. 10-11 (citation omitted).) As explained below. Potter fails to demonstrate that he is

entitled to a belated commencement ofthe limitation period.

               1.      Potter   Is   Not   Entitled   to   a   Belated    Commencement           under
                       § 2244(d)(1)(B)

       In addition to the date on which a judgment becomes final, federal law provides that the

statute oflimitations may commence on "the date on which the impediment to filing an application

created by State action in violation of the Constitution or laws of the United States is removed,if

the applicant was prevented from filing by such State action." 28 U.S.C. § 2244(d)(1)(B). "[A]

state-created impediment must, to animate the limitations-extending exception [of

§ 2244(d)(1)(B)],'prevent' a prisoner from filing for federal habeas relief." fVood v. Spencer,487

F.3d 1, 7(1st Cir. 2007)(quoting Lloyd v. VanNatta, 296 F.3d 630,633 (7th Cir. 2002)). Courts

should grant relief only where a petitioner is "altogether prevented...from presenting his claims

in any form, to any court." Ramirez v. Yates, 571 F.3d 993,1001 (9th Cir. 2009). Prisoners muSt

explain with specificity how any alleged deficiencies actually hindered their efforts to pursue their

claims within the statute of limitations. Mayes v. Province, 376 F. App'x 815, 816-17(10th Cir.

2010)(citations omitted).

        Potter suggests that he was prevented from filing the § 2254 Petition challenging his

Virginia conviction imtil he resolved his challenge to his Florida sentence. Potter, however, fails
to explain why this is so. Potter always remained free to file the § 2254 Petition. Potter fails to

demonstrate entitlement to a belated commencement of the limitation period under 28 U.S.C.

§ 2244(d)(1)(B). Cf. Minter v. Beck, 230 F.3d 663, 666 (4th Cir. 2000)(rejecting petitioner's

contention that unfavorable state law prevented him from filing a federal habeas petition).

               2.      Potter Is Not Entitled to a Belated Commencement under 28 U.S.C.
                      § 2244(d)(1)(C)

       In order to obtain a belated commencement ofthe limitation period under § 2244(d)(1)(C),

a petitioner"must show: (1)that the Supreme Court recognized a new right;(2)that the right'has

been ... made retroactively applicable to cases on collateral review'; and (3) that he filed his

motion within one year of the date on which the Supreme Court recognized the right." United

States V. Mathur,685 F.3d 396,398(4th Cir. 2012)(quoting 28 U.S.C.§ 2255(f)(3)which contains

nearly identical language to § 2244(d)(1)(C)). Ifthe Supreme Court decides a case recognizing a

new right,a prisoner seeking to assert that right will have one year from the Court's decision within

which to file his § 2254 Petition. Dodd v. United States, 545 U.S. 353,358-59(2005). Under that

provision, the meaning ofright asserted in 28 U.S.C. § 2254(d)(1)(C)is the substantive right that

forms the basis for the habeas petition. See Outler v. United States, 485 F.3d 1273, 1280 (11th

Cir. 2007).

       Although not clearly stated. Potter suggests that his petition is timely under 28 U.S.C.

§ 2244(d)(1)(C)based upon the newly recognized right announced by the Supreme Court in Miller

V. Alabama,567 U.S. 460(2012). In Miller,the Supreme Court held "that the Eighth Amendment

forbids a sentencing scheme that mandates life in prison without possibility of parole for juvenile

offenders." Id. at 479 (citation omitted). Potter suggests that the rule in Miller applies in his

circumstance because he was ajuvenile at the time he committed the Virginia armed robbery. The

decision in Miller, however, does not apply to Potter's Virginia sentence as that sentence was not
for life(or a term of years that is a de facto life sentence)and he is eligible for parole. See Bowling

V. Dir., Va. Dep't of Corr., 920 F.3d 192, 198 (4th Cir. 2019)(concluding that "the protections

announced in Miller and its lineage to sentences that are practically equivalent to life without

parole,... have not yet reached a juvenile offender who has and will continue to receive parole

consideration"); Contreras v. Davis, 716 F. App'x 160, 163 (4th Cir. 2017) (concluding

petitioner's "claims are not cognizable under Miller because he is not subject to a mandatory life

sentence without parole"), cert, denied, 138 S. Ct. 2012 (2018). Because there is no newly

recognized constitutional right that applies to Potter, Potter cannot establish timeliness pursuant to

28 U.S.C. § 2244(d)(1)(C).

               3.      Potter Is Not Entitled to Belated Commencement under 28 U.S.C.
                       § 2244(d)(1)(D)

        Under 28 U.S.C. § 2244(d)(1)(D), a petitioner may be entitled to a belated commencement

ofthe limitation period to "the date on which the factual predicate ofthe claim or claims presented

could have been discovered through the exercise of due diligence." 28 U.S.C. § 2244(d)(1)(D).

Here, Potter suggests that "Florida correcting the 'illegal' sentence is a matter of fact supporting

this claim for collateral review." (ECF No. 1, at 11.) Potter, however, fails to explain why he

could not have brought his present claims for relief until he succeeded in correcting his Florida

sentence.    Accordingly, the Court rejects Potter's suggestion that he is entitled to a belated

commencement ofthe limitation period under 28 U.S.C. § 2254(d)(1)(D).

        B.     Potter's Motion to Add to the Case Record


        On March 6,2019,Potter filed a Motion to Add to the Case Record. In that Motion, Potter

notes the VDOC recently awarded him additionaljail credit against his Virginia sentence. Potter's

Motion (ECF No. 17) will be GRANTED to the extent that the Court acknowledges this fact.
Nevertheless, the Motion has no impact on the conclusion that the § 2254 Petition is barred by the

relevant statute of limitations.


                                     III. CONCLUSION


        Respondent's Motion to Dismiss (ECF No. 13) will be GRANTED. Potter's § 2254

Petition (ECF No. 1) is barred by the relevant statute of limitations and will be DENIED. The

Motion to Add to the Case Record (ECF No. 17) will be GRANTED. The action will be

DISMISSED. A certificate of appealability will be DENIED.

        An appropriate Order shall accompany this Memorandum Opinion.

                                                                           M
                                                            Roderick C. Young
Date: August         2019                                   United States Magistrate
Richmond, Virginia
